        Case 1:20-cv-07182-GBD-KNF Document 8 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CAROLYN BUFF,                                                 :

                                   Plaintiff,                :

                      v.                                     :
                                                                        ORDER
UNITED STATES OF AMERICA, US                                 :
TREASURY DEPARTMENT, INTERNAL                                     20-CV-7182 (GBD) (KNF)
REVENUE SERVICE (IRS), CELESTE NEAL,                         :
IRS Disclosure Manager, ERIC GADSDEN,
 IRS Disclosure Specialist,                                 :

                                    Defendants.              :
-------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        The plaintiff proceeding pro se, paid the relevant fees to commence this action. The

Clerk of Court is directed to issue summonses as to the United States of America, the United

States Treasury Department, the Internal Revenue Service (“IRS”), Celeste Neal, an IRS

Disclosure Manager, and Eric Gadsden, an IRS Disclosure Specialist. The plaintiff is directed to

serve a summons and the complaint on each defendant within 90 days of the issuance of the

summonses. If within those 90 days, the plaintiff has not either served the defendants or

requested an extension of time to do so, the complaint may be subject to dismissal under Rules

4(m) or 41(b) of the Federal Rules of Civil Procedure.

        The plaintiff’s motion for permission for electronic case filing, Docket Entry No. 5, is

granted. The plaintiff filed a consent to receive electronic service of notices and documents filed

in this action. See Docket Entry No. 4. The Clerk of Court is directed to mail an information
       Case 1:20-cv-07182-GBD-KNF Document 8 Filed 11/19/20 Page 2 of 2




package to the plaintiff.

Dated: New York, New York                      SO ORDERED:
       November 19, 2020
